09/04/2020



                                                                              Case Number: DA 20-0022




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Cause No. DA 20-0022


ERIC VALLEJO,

            Petitioner and Appellant,
                                           ORDER GRANTING EXTENSION
      v.                                   OF TIME FOR APPELLEE TO FILE
                                           REPLY BRIEF
STATE OF MONTANA,
MONTANA DEPARTMENT OF
JUSTICE
 MOTOR VEHICLE DIVISION,

            Respondent and Appellee.



      IT IS HEREBY ORDERED that the deadline for the Appellant to file his

reply brief is extended to September 11, 2020.

             ELECTRONICALLY SIGNED AND DATED BELOW



cc:   Montana Attorney General Tim Fox, Attorney for Appellee
      Douglas Christian Schaller, Missoula City Attorney
      Lowy Law, Attorney for Appellant




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                      September 4 2020